

Exhibit 10.2
LETTER OF UNDERSTANDING


THIS LETTER OF UNDERSTANDING (the “Letter”) between Mr. Kent B. Guichard (the
“Employee”) and American Woodmark Corporation, a Virginia corporation (the
“Company”), is effective as of September 7, 2015 (the “Effective Date”).
WHEREAS, the Company desires to assure that it will have access to and benefit
from the continued service and experience of the Employee, and the Employee is
willing to enter into an agreement to such end upon the terms and conditions set
forth in this Letter; and
WHEREAS, the Company and the Employee each desire that this Letter replace and
supersede all previous agreements relating to the Employee’s terms of employment
between the Company and the Employee;
            NOW, THEREFORE, in consideration of the foregoing and the mutual
agreements herein contained, the parties agree as follows:
1.   Employment.   The Company hereby employs the Employee and the Employee
hereby accepts employment upon and agrees to the terms and conditions set forth
herein.
2.   Term.   The term of employment under this Letter (the “Term”) shall
commence upon execution of this Letter by both parties and end on January 31,
2018. This Letter shall replace and supersede all prior agreements which shall
be terminated, with no further force or effect, as of the date of the Effective
Date. Notwithstanding the foregoing, this Letter shall terminate immediately
upon the Employee’s death, disability, retirement or voluntary resignation.
3.   Compensation.
a.   Salary.    During the Employee’s employment hereunder, the Company shall
pay the Employee for all services rendered by the Employee a base salary at an
annual rate of $200,000. Such salary shall be payable to the Employee in
accordance with the Company’s usual paying practices for salaried employees.
b.   Annual Cash Bonus.   The Employee will not be eligible to participate in
the Company’s annual incentive program effective with the fiscal year beginning
May 1, 2015.
c.   Other Executive Compensation Benefits.   The Employee will not be eligible
to receive any additional awards under the Company’s equity plans for employees
effective with the fiscal year beginning May 1, 2015. The status of outstanding
awards granted prior to May 1, 2015 will be governed by the specific terms of
those awards.
d.   Other Salaried Benefits.   The Employee will be eligible to participate in
any employee benefit plans, policies, or programs as are generally available
from time to time to other salaried employees of the Company. In addition, the
Employee will be eligible to participate in the Company’s preventative health
programs, including continued participation in the more extensive annual medical
exam offered to the Named Executive Officers from a nationally recognized clinic
at no cost to him.
4.   Duties.   The Employee shall faithfully and to the best of his ability
perform all duties incident to the office of Chairman of the Board of the
Company. Such duties include working with members of the Board of Directors and
Management to establish the Board agenda, acting as chairman during meetings of
the Board, coordinating activities of the Board, and such other duties and
responsibilities as may be reasonably assigned by the Board. In addition, the
Chairman will complete to the best of his ability tasks assigned by the
President and Chief Executive Officer including formal employee coaching and
mentoring, assisting the CEO in representing the Company across a broad range of
industry and economic activities, assisting the CEO in maintaining top level
relationships with customer, vendor and other partners, and assisting in various
employee training programs.
5.   Extent of Services.   During the Employee’s employment hereunder, the
Company expects and the Employee agrees that the Employee shall devote
sufficient time, attention and energy to the business of the Company so as to
adequately fulfill his assigned duties and responsibilities. Furthermore, the
Company and the Employee agree that the business of the Company shall take
reasonable priority over any other active business engaged in by the Employee.



--------------------------------------------------------------------------------



6.   Restrictive Covenants.
a.   Non-competition Restriction.   Except with the prior written consent of the
Company, the Employee shall not, either during his employment hereunder or for
the period of time after termination of his employment hereunder during which
the Employee accepts severance payments pursuant to Section 7(b) (if
applicable), directly or indirectly manage, operate, control, be employed by,
participate in, consult with, render services to, or be connected in any manner
with the management, operation, ownership or control of any business or venture
in competition in the United States with the business of the Company. For
purposes of this Section 6(a), a business or venture shall be deemed to be in
competition with the business of the Company if that business or venture or any
of its affiliates manufactures, distributes, or otherwise engages in the design,
sale, or transportation of cabinets for residential use, including but not
limited to such cabinet products intended for the primary use in the kitchen or
bathroom. Nothing in this Section 6(a) however, shall prohibit the Employee from
owning securities of the Company or from owning as an inactive investor up to 5%
of the outstanding voting securities of any issuer which is listed on the New
York Stock Exchange, American Stock Exchange or the NASDAQ Stock Market or any
of their respective successors. If the Employee directly or indirectly manages,
operates, controls, is employed by, participates in, consults with, renders
services to, or is connected in any manner with the management, operation,
ownership or control of any business or venture which is in competition in the
United States with the business of the Company, then the Company shall be
entitled to immediately terminate any and all severance payments being made
pursuant to Section 7(b), if any, and other benefits to which the Employee would
otherwise be entitled.
b.   Non-solicitation.   Except with the prior written consent of the Company,
the Employee shall not directly or indirectly seek to employ, entice away or in
any other manner persuade or attempt to persuade any person employed by the
Company to leave the Company. Notwithstanding the foregoing, if any person
employed by the Company or any of its subsidiaries actively seeks out the
Employee and initiates contact with the Employee for purposes of assisting in
obtaining employment outside the Company, such action shall not constitute a
violation of this provision. The provisions of this Section 6(b) shall remain in
full force and effect for a period of 12 months after the end of the Term.
c.   Confidential Information.   The Employee further agrees to keep
confidential, and not to use for his personal benefit or for any other person’s
benefit, any and all proprietary information received by the Employee relating
to inventions, products, production methods, financial matters, sources of
supply, markets, marketing methods and customers of the Company in existence on
the date hereof or developed by or for the Company during the Term. This Section
6(c) shall remain in full force and effect after the Term without limit in point
of time, but shall cease to apply to information that legitimately comes into
the public domain.
d.   Specific Enforcement.   It is agreed and understood by the parties hereto
that, in view of the nature of the business of the Company, the restrictions in
subsections 6(a), (b) and (c) above are reasonable and necessary to protect the
legitimate interests of the Company, monetary damages alone are not an adequate
remedy for any breach of such provisions, and any violation thereof would result
in irreparable injuries to the Company. The Employee therefore acknowledges
that, in the event of his violation of any of such restrictions, the Company
shall be entitled to obtain from any court of competent jurisdiction preliminary
and permanent injunctive relief as well as damages and an equitable accounting
of all earnings, profits and other benefits arising from such violation, which
rights shall be cumulative and in addition to any other rights or remedies to
which the Company may be entitled.
e.   Extension.   If Employee breaches Section 6(a) above, the duration of the
period identified shall be computed from the date he resumes compliance with the
covenant or from the date Employer is granted injunctive or other equitable
relief by a court of competent jurisdiction enforcing the covenant, whichever
shall first occur, reduced by the number of days Employee was not in breach of
the covenant after termination of employment, or any delay in filing suit,
whichever is greater.
7.   Termination of Employment and Severance Payments.
a.   Termination by the Company for Cause.   During the Term, the Company may
terminate the Employee’s employment under this Letter at any time for Cause (as
hereinafter defined) upon written notice specifying the Cause and the date of
termination. Payments under this Letter shall cease as of the date of
termination for Cause. For purposes of this Letter, “Cause” means neglect of
duty which is not corrected after 90 days’ written notice thereof; misconduct,
malfeasance, fraud or dishonesty which materially and adversely affects the
Company or



--------------------------------------------------------------------------------



its reputation in the industry; or the conviction for, or the entering of a plea
of Nolo Contendere to, a felony or a crime involving moral turpitude.
b.   Termination by the Company without Cause.   During the Term, the Company
may terminate the Employee’s employment under this Letter at any time for any
reason other than Cause upon written notice specifying the date of termination.
If on an effective date that is during the Term, the Company terminates the
Employee’s employment for reasons other than Cause (which includes but is not
limited to termination by the Company for what the Company believes to be Cause
when it is ultimately determined that the Employee was terminated without
Cause), then the Company shall pay the Employee severance payments equal in
total to the amount remaining under the Term. Subject to potential payment
timing requirements described in subsection (d) below which may cause a delay in
payments for the Employee, severance payments shall be made in accordance with
the Company’s usual payroll practices for salaried employees beginning with the
period immediately following the Employee’s termination of employment.
c.   Termination in Event of Death, Disability, Retirement or Voluntary
Resignation by the Employee.   If the Employee dies, becomes disabled, retires,
or voluntarily terminates his employment during the Term, his employment under
this Letter shall terminate immediately and payment of his base salary hereunder
shall cease as of the date of termination; provided, however, that the Company
shall remain liable for payment of any compensation owing but not paid as of the
date of termination for services rendered before termination of employment. For
purposes of this Letter, the Employee shall be deemed to be disabled if the
Employee (i) is unable to engage in any substantial gainful activity by reason
of any medically determinable physical or mental impairment which can be
expected to result in death or can be expected to last for a continuous period
of not less than 12 months, or (ii) is, by reason of any medically determinable
physical or mental impairment which can be expected to result in death or can be
expected to last for a continuous period of not less than 12 months, receiving
income replacement benefits for a period of not less than 3 months under an
accident and health plan covering employees of the Company.
d.   Payment Timing.   The parties recognize that on the date of termination the
Employee may be a “specified employee” as defined in Section 409A of the Code.
The determination of whether the Employee is a specified employee shall be
determined under the policy established by the Company. In the event that the
Employee is a specified employee at the termination and the termination is
described in clause (b), (c) or (e), any amount due or payable other than on
account of death or disability under paragraphs (b), (c) or (e) within the six
months after the termination shall be paid in a lump sum payment on the first
business day that is more than six months after the termination.
e.   Separation from service.   Notwithstanding anything in this Letter to the
contrary, the Employee’s employment shall be deemed to have terminated if, and
only if, such termination constitutes a “separation form service” within the
meaning of Section 409A of the Code.
8.   Vacation.   During the Term, the Employee shall be entitled to a vacation
in each calendar year in accordance with the Company’s policy.
9.   Insurance.   In accordance with Section 3(d), while he is employed by the
Company, the Employee and his eligible dependents as insureds shall be covered
under existing insurance policies on the same terms and conditions as offered to
all full-time salaried employees. In accordance with Company policy, subsidized
coverage under the Company’s insurance policies terminates on the date that
employment terminates. If the Company terminates the Employee’s employment
during the Term of this Letter for any reason except Cause, the Company shall
reimburse the Employee for the required COBRA premiums, to the extent the
Company subsidizes the group medical plan premium for active salaried employees,
for a period equal to the Term. The Company’s reimbursement for COBRA premiums
shall include a separate reimbursement amount for the Employee’s tax liability
on the COBRA premiums at the Employee’s incremental tax rate (the “Gross-up
Amount”). At the end of the Term, the Employee will have the option to purchase
coverage under COBRA at full cost until he and/or his spouse qualify for
Medicare coverage, whichever is later. Nothing in this Section 9 shall be
interpreted to prohibit the Company from changing or terminating any benefit
package or program at any time and from time to time so long as the benefits
hereunder, considered in the aggregate, are comparable at any given time to the
benefits provided to similarly situated employees of the Company at that time.



--------------------------------------------------------------------------------



10.   Notice.   All notices, requests, demands and other communications
hereunder shall be in writing and shall be effective upon the mailing thereof by
registered or certified mail, postage prepaid, and addressed as set forth below:
a.
If to the Company:



Mr. M. Scott Culbreth
Chief Financial Officer
American Woodmark Corporation
3102 Shawnee Drive
Winchester, VA 22601


b.
If to the Employee:



Mr. Kent Guichard
Chairman of the Board
c/o American Woodmark Corporation
3102 Shawnee Drive
Winchester, VA 22601


        Any party may change the address to which notices are to be addressed by
giving the other party written notice in the manner herein set forth.
11.   Waiver of Breach.    Waiver by either party of a breach of any provision
of this Letter by the other shall not operate as a waiver of any subsequent
breach by such other party.
12.   Entire Agreement.   This Letter contains the entire agreement of the
parties in this matter and supersedes any other agreement, oral or written,
concerning the employment or compensation of the Employee by the Company. It may
be changed only by an agreement in writing signed by both parties hereto.
13.   409A Compliance.   The parties intend that this Letter be administered in
compliance with Section 409A of the Code and the regulations thereunder.
14.   Governing Law.    This Letter shall be governed by the laws of the
Commonwealth of Virginia, without regard to its choice of law provisions.
15.   Benefit.   This Letter shall inure to the benefit of, and shall be binding
upon, and shall be enforceable by and against the Company, its successors and
assigns, and the Employee, his heirs, beneficiaries and legal representatives.
16.   Invalid Provisions.   It is not the intention of either party to this
Letter to violate any public policy, or any statutory or common law. If any
sentence, paragraph, clause or combination of the same in this Letter is in
violation of the law of any State where applicable, such sentence, paragraph,
clause or combination of the same shall be void in the jurisdictions where it is
unlawful, and the remainder of the Letter shall be binding on the Parties.
However, the Parties agree, and it is their desire that a court should
substitute for each illegal, invalid or unenforceable covenant a reasonable and
judicially-enforceable limitation in its place, and that as so modified the
covenant shall be as fully enforceable as if set forth herein by the Parties
themselves in the modified form.
[SIGNATURE PAGE FOLLOWS]



--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the Employee and the Company have executed this Letter as of
the Effective Date.


 AMERICAN WOODMARK CORPORATION
               By:
/s/M. Scott Culbreth
 
Mr. M. Scott Culbreth
 
Senior Vice President, Chief Financial Officer & Corporate Secretary

    
EMPLOYEE
By:
/s/Kent B. Guichard
 
Mr. Kent B. Guichard
 
Chairman of the Board



 
    



